Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1-2, 8-9, and 15-16 are currently amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Pead and Krajicek do not teach or suggest the following recitations: (1) identify that at least one third party entity system is requesting permission to access at least one interaction entity profile, wherein the at least one third party entity system is associated with at least one third party entity that processes interactions associated with the resource entity and the one or more interaction entities and manages resource centers to process the interaction; or (2) display, in real-time, via a graphical user interface, that at least one interaction entity profile on the at least one third party system, wherein the at least one interaction entity profile is an up-to-date profile, wherein the at least one interaction entity profile is used by the at least one third party entity to process interactions associated with the resource entity and an interaction entity associated with the at least one interaction entity profile.
In response to Applicant’s argument, the examiner submits that the combination of Pead and Krajicek does teach those features as discussed in the rejection below.  
Additionally, Pead and Krajicek do not teach or suggest the recitations of dependent claim 2 of “identify a real-time change associated with the at least one interaction entity profile; update the at least one interaction entity profile stored in the repository; and instantly modify the graphical user interface in real-time to reflect the identified real-time change on the at least one third party system.
In response to Applicant’s argument, the examiner submits that the combination of Pead and Krajicek does teach all these feature as discussed in detail rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pead U.S. Pub. No. 2018/0144153, in view of Krajicek et al., (hereinafter Krajicek) U.S. Pub. No. 2018/0158139.

As to claim 1, Pead teaches the invention as claimed, including a distributed remote network system for processing resource center operations, comprising: 
one or more computer processors; a memory; and a processing module stored in the memory, executable by the one or more computer processors and configured to: 
extract one or more interaction entity profiles from one or more resource entity systems, wherein the one or more interaction entity profiles are associated with one or more interaction entities, wherein the one or more resource entity systems are associated with a resource entity (abstract, par. 0043-0045, 0051, 0056, 0092); 
store the one or more interaction entity profiles in a repository in the memory (par. 0034, 0051); 
identify that at least one third party entity system is requesting permission to access at least one interaction entity profile, wherein the at least one third party entity system is associated with at least one third party entity that processes interactions associated with the resource entity and the one or more interaction entities and manages resource centers to process the interactions (par. 0028-0031, 0039, 0050);  
authenticate the at least one third party system and grant permission to access the at least one interaction entity profile (par. 0008, 0031, 0050-0051); and  
display, via a graphical user interface, the at least one interaction entity profile on the at least one third party system, wherein the at least one interaction entity profile is an up-to-date profile, wherein the at least one interaction entity profile is used by the at least one third party entity to process interactions associated with the resource entity and an interaction entity associated with the at least one interaction entity profile (par. 0055-0057, 0062). 
However, Pead does not explicitly teach display in real-time, via a graphical user interface, the at least one interaction entity profile, wherein the at least one interaction entity profile is an up-to-date profile.  Krajicek teaches display in real-time, via a graphical user interface, the at least one interaction entity profile, wherein the at least one interaction entity profile is an up-to-date profile (par. 0015-0017, 0115-0116, 0132, 0154-0155).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pead and Krajicek in order to provide and efficient system to make potential change effective and modify the flexible loan in response to the indication (Krajicek, par. 0018).

As to claim 2, Pead teaches the invention as claimed, including the distributed remote network system according to claim 1, wherein the processing module is configured to: update the at least one interaction entity profile stored in the repository; and instantly, modify the graphical user interface in real-time to reflect the real-time change on the at least one third party system (par. 0055-0056, 0062).  However, Pead does not explicitly teach identify a real-time change associated with the at least one interaction entity profile and instantly, modify the graphical user interface in real-time to reflect the real-time change on the at least one third party system.  Krajicek teaches identify a real-time change associated with the at least one interaction entity profile (par. 0013-0015, 0017, 0115), and instantly, modify the graphical user interface in real-time to reflect the real-time change on the at least one third party system (par. 0015-0017, 0115-0116, 0132, 0154-0155).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pead and Krajicek in order to provide and efficient system to make potential change effective and modify the flexible loan in response to the indication (Krajicek, par. 0018). 

As to claim 3, Krajicek teaches the invention as claimed, including the distributed remote network system according to claim 1, wherein the processing module is configured to identify a real-time event associated with the at least one third party entity (par. 0013-0015, 0017, 0115). 

As to claim 4, Krajicek teaches the invention as claimed, including the distributed remote network system according to claim 3, wherein the processing module in response to identifying the real-time event, is configured to perform one or more actions to mitigate outcomes of the real-time event, wherein the one or more actions comprise at least one of: generating and transmitting one or more alerts to at least one of the one or more resource entity systems and the one or more interaction entities; blocking the permission to access the one or more interaction entity profiles; and transferring the permission to access the one or more interaction entity profiles to at least one other third party entity (par. 0115, 0140-0145, 0146).

As to claim 5, Pead-Krajicek teaches the invention as claimed, including the distributed remote network system according to claim 3, wherein the processing module is configured to display a processing interface to the at least one third party entity system, wherein the processing interface is utilized by the at least one third party system to perform the interactions associated with the resource entity and the one or more interaction entities in real-time (Pead, par. 0055-0057; Krajicek, par. 0013-0015, 0017, 0115). 

As to claim 6, Krajicek teaches the invention as claimed, including the distributed remote network system according to claim 1, wherein the processing module is configured to: identify preferences of the at least one third party and modify the graphical user interface to display the at least one interaction entity profile based on the identified preferences (par. 0013-0015, 0017, 0115). 

As to claim 7, Pead teaches the invention as claimed, including the distributed remote network system according to claim 1, wherein the one or more interaction entities are customers of the resource entity, wherein the at least one third party entity is a resource center (fig. 1). 

Claims 8, 14-15 and 20 have similar limitations as claims 1, and 7; therefore, they are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU HA T NGUYEN/Primary Examiner, Art Unit 2444